Citation Nr: 1112287	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  05-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 1952.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2004 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The objective evidence does not establish that PTSD or another psychiatric disorder was incurred in or aggravated by service, including as secondary to cold exposure.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  

In August 2003 the agency of original jurisdiction (AOJ) provided the notices required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide. 

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In March 2006, April 2007, and December 2009 the RO sent the Veteran notices as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted by Dingess.  

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as attempting to obtain military personnel records, obtaining medical records and providing a VA examinations.  Consequently, the duty to notify and assist has been met.

Service Connection

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD, as a result of his service in Korea during the Korean Conflict, where he was exposed to extreme cold and engaged in combat.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2010).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.303(a), 3.304.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. §3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.

In addition, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  However medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that the Veteran is service connected for cold injury residuals of the left hand, right hand, left foot, and right foot. 

The Board notes that the Veteran's personnel records and most of his service medical records could not be located, possibly because they were destroyed in the 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  In such cases, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In August 2002, the Veteran was diagnosed by a VA medical examiner with general anxiety disorder meeting the DSM-IV criteria.  The VA medical examiner opined that the Veteran "had no prior psychiatric treatment, and was not treated at any time while he was in the military for any psychiatric problems or an anxiety disorder, and therefore, there is no reason for a service connection."  See VA medical examination record, dated August 2002.

The Veteran submitted an August 2003 note from Dr. R. Puri, D. O., who stated the Veteran "suffers from PTSD."  No supporting rationale was provided and there is no indication whether the Veteran met the DSM-IV criteria.  See Dr. R. Puri, D. O. note, dated August 2003.

According to a February 2005 VA medical treatment record, the Veteran was diagnosed with PTSD where the VA medical examiner opined that his "behavioral symptoms profile coupled with his unresolved combat experience during the Korean War is consistent with a clinical picture of PTSD."  See VA medical treatment record, dated February 2005.  It was unclear if the diagnosis was under the DSM-IV criteria.  In addition, there was no competent evidence showing that he ever engaged in combat with an enemy force.  Therefore the Board remanded this matter for further development in February 2009. 

In September 2009, the Veteran was afforded a VA examination where an examination revealed the Veteran had unremarkable psychomotor activity, attitude, affect, thought process, thought content, and intact attention.  He was oriented to person, place, and time.  The Veteran's judgment was normal, with no delusions, hallucinations, or inappropriate behavior.  There was also no presence of homicidal or suicidal thoughts.  The Veteran was able to maintain impulse control, maintain minimum personal hygiene, and experienced no problems with activities of daily living.  See VA examination, dated September 2009.

The Veteran reported stressors of traumatic combat experiences which included intense fear, anxiety, and severe freezing weather during service.  His chronic symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  He stated he had difficulty falling and staying asleep.  These symptoms were infrequent with mild severity and duration of minutes at a time.  He was able to adjust to life after separation from the military with a good work history for many years.  The examiner determined the Veteran did not meet the DSM-IV criteria for a diagnosis for PTSD but diagnosed him with generalized anxiety disorder.  The examiner opined the Veteran was not treated during or post service other than mild medication from a primary care physician for anxiety symptoms.  The Veteran did not meet the criteria for PTSD.  Id. 

As the Veteran was diagnosed with generalized anxiety disorder in the September 2009 VA examination, and as the record does not contain sufficient medical evidence to decide the claim, the Board remanded the case for further evidentiary development and adjudication.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Subsequently, the VA examiner who conducted the September 2009 VA examination submitted a new report in February 2010 stating that upon examination and review of the evidence of record, "there is no [history] of a preexist[ing] mental disorder or any pre service trauma and in my opinion, his anxiety disorder was the result of his combat service which did not meet full criteria for PTSD. His [generalized anxiety disorder] did not reveal or undergo a permanent increase in severity.  I felt following his exam that his condition was in good remission with good response to his treatment and with excellent adjustment to social, occupational, and activities of daily living other than response to normal aging process as per [history]."  See VA examination report, dated February 2010.

However, in June 2010, the Board remanded this appeal for a third time as the VA examinations did not address whether the Veteran's exposure to cold during service was related to his current psychiatric disorder.   As a result, in June 2010 an addendum was submitted by a VA examiner where upon a review of the records, this issue could not be resolved without resorting to mere speculation.  See VA examination addendum, dated June 2010.

The evidence indicates that the Veteran has been diagnosed with generalized anxiety disorder but not PTSD.  The Board finds that service connection is not warranted, however, because the evidence does not indicate that the Veteran's generalized anxiety disorder is related to a confirmed combat stressor, or that either was otherwise incurred in service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 38 U.S.C.A. § 1110 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The law specifically limits entitlement to service connection to cases where disease or injury has resulted in disability.  38 U.S.C.A. § 1110.  Evidence must show that the veteran currently has the disability for which benefits are being claimed.  The evidence in this case shows no diagnosis of PTSD and denial of the claim is also warranted on the basis that there is no current disability.  With the absence of a current diagnosis, the evidence cannot establish a causal connection between the claimed disability and service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the 

claim for service connection to PTSD as a result of combat stressor and/or cold exposure must be denied. 

Although the Veteran was diagnosed with generalized anxiety disorder and the VA examiner rendered a positive nexus opinion in February 2010, the Veteran's combat stressor has not been verified.  In addition, the amended version of 38 C.F.R. § 3.304(f) does not apply to generalized anxiety disorder; where the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor only applies to a PTSD diagnosis.  See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).

Regarding the Veteran's claim on a theory of secondary entitlement to service connection, specifically as secondary to cold exposure, the Board notes that examiner reported in the June 2010 addendum that the Veteran's psychiatric disorder could not be attributed to cold exposure during service without resorting to speculation.  The Board is unable to grant a claim based on speculation.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation).

However, it is pointed out that when an examiner is asked to render an etiology opinion determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 8.

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9.  "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  Id. at 10.

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The examiner noted that he reviewed the Veteran's claims folder.  

Finally, the United States Court of Appeals for the Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In this case, the first diagnosis for a psychiatric condition (generalized anxiety disorder) was in August 2002; approximately fifty years after the Veteran separated from service.  In addition, the Veteran has not submitted any competent medical evidence relating his condition to service, and although he has reported that such a link exists, as a layperson, he is not competent to comment on the etiology of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Although the Board is sympathetic to the Veteran's claim and appreciates his honorable service, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Should the Veteran wish for further review, he is free to resubmit his claim with any addition evidence to the RO.  Consequently, in light of the lack of competent evidence supporting the claim, service connection must be denied as to acquired psychiatric disorder, to include PTSD.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


